DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-5, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 17-18, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, an optoelectronic semiconductor component comprising: an electrically insulating shaped body, wherein the electrically insulating shaped body surrounds the optoelectronic semiconductor chip at its side areas, and the epitaxial layers are free from the shaped body such that the epitaxial layers are not covered or are completely exposed.
Claims 2-5 and 19-21 are allowed because of their dependency to the allowed base claims 1 and 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818